           Case 1:12-cr-00556-LTS Document 392 Filed 10/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :            12-CR-556 (LTS)
                                                                       :
ANIBAL RAMOS,                                                          :               ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The Court has received the parties’ submissions filed in connection with an

application for compassionate release pursuant to 28 U.S.C. section 3582(c)(1)(A) from Mr.

Anibal Ramos. (See docket entry no. 384.) The Government filed its opposition papers on

September 18, 2020. (See docket entry no. 391.) Separately, the Government sent to Chambers

an email requesting permission to file the exhibits to its opposition papers under seal. The

request is granted to the extent the Government requests to file medical records under seal. By

October 13, 2020, the Government must file the remaining exhibits, consisting of a trial exhibit

and a disciplinary history printout, on the public docket or make an application justifying any

request for sealed filing or redaction of those materials.

                 On Friday October 2, 2020, counsel for defendant emailed Chambers a copy of

the defendant’s reply submission in lieu of filing it on the public docket, and requested that the

document be filed under seal in light of the sensitive nature of the defendant’s medical history

referenced in the submission. The Court’s August 25, 2020, order authorizes the parties to redact

sensitive nonpublic medical and personal information from their submissions. (See docket entry




RAMOS- SEALING ORDER V2                                   VERSION OCTOBER 9, 2020                     1
         Case 1:12-cr-00556-LTS Document 392 Filed 10/09/20 Page 2 of 2




no. 385.) Defense counsel is directed to file a redacted copy of the reply submission on the

public docket by October 13, 2020.



SO ORDERED.

Dated: October 9, 2020
       New York, New York

                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




RAMOS- SEALING ORDER V2                          VERSION OCTOBER 9, 2020                       2
